                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                             Plaintiff,             :      Case No. 2:15-cr-240
                                                           Also 2:19-cv-3863

                                                           District Judge Edmund A. Sargus, Jr.
        -   vs   -                                         Magistrate Judge Michael R. Merz

FREDERICK A. McSHAN,

                             Defendant.             :



        DECISION AND ORDER DENYING MOTION TO AMEND


        This action under 28 U.S.C. § 2255, brought pro se by Defendant Frederick McShan, is

before the Court on McShan’s Motion to Amend (ECF No. 502). In it he asserts a new theory of

relief under Rehaif v. United States, 139 S. Ct. 2191 (2019), which held that the mens rea

requirement of knowledge applies to the crime of being in possession of a firearm while being an

illegal alien.

        A motion to amend is a nondispositive pretrial motion which is within the decisional

authority of a Magistrate Judge in the first instance. Monroe v. Houk, No. 2:07-cv-258, 2016 U.S.

Dist. LEXIS 38999 (S.D. Ohio, Mar. 23, 2016)(Sargus, C.J.); McKnight v. Bobby, 2017 U.S. Dist.

LEXIS 63861 (S.D. Ohio Apr. 27, 2017)(Dlott, D.J.).

        The Rules Governing § 2255 Cases do not expressly speak to amendment of § 2255

motions, but authorize application of the Federal Rules of Civil Procedure when not inconsistent


                                               1
with the § 2255 Rules. This Court therefore applies Fed.R.Civ.P. 15 to motions to amend in these

cases.

         The general standard for considering a motion to amend under Fed. R. Civ. P. 15(a) was

enunciated by the United States Supreme Court in Foman v. Davis, 371 U.S. 178 (1962):

                If the underlying facts or circumstances relied upon by a plaintiff
                may be a proper subject of relief, he ought to be afforded an
                opportunity to test his claim on the merits. In the absence of any
                apparent or declared reason -- such as undue delay, bad faith or
                dilatory motive on the part of the movant, repeated failure to cure
                deficiencies by amendments previously allowed, undue prejudice to
                the opposing party by virtue of any allowance of the amendment,
                futility of amendment, etc. -- the leave sought should, as the rules
                require, be "freely given."

371 U.S. at 182.     See also Fisher v. Roberts, 125 F.3d 974, 977 (6th Cir. 1997)(citing Foman

standard).

         In considering whether to grant motions to amend under Rule 15, a court should consider

whether the amendment would be futile, i.e., if it could withstand a motion to dismiss under Rule

12(b)(6). Hoover v. Langston Equip. Assocs., 958 F.2d 742, 745 (6th Cir. 1992); Martin v.

Associated Truck Lines, Inc., 801 F.2d 246, 248 (6th Cir. 1986); Marx v. Centran Corp., 747 F.2d

1536 (6th Cir. 1984); Communications Systems, Inc., v. City of Danville, 880 F.2d 887 (6th Cir.

1989); Roth Steel Products v. Sharon Steel Corp., 705 F.2d 134, 155 (6th               Cir. 1983);

Neighborhood Development Corp. v. Advisory Council, 632 F.2d 21, 23 (6th Cir. 1980); United

States ex rel. Antoon v. Cleveland Clinic Found., 978 F. Supp. 2d 880, 887 (S.D. Ohio 2013)(Rose,

J.); William F. Shea, LLC v. Bonutti Reseach Inc., 2011 U.S. Dist. LEXIS 39794, *28 (S.D. Ohio

March 31, 2011) (Frost, J.).




                                                 2
        As noted in the Report and Recommendations recommending dismissal of McShan’s

original § 2255 Motion, McShan was denied certiorari review by the Supreme Court in 2019 and

his original Motion was therefore timely. Because the Motion to Amend has also been filed in

2019, it is also timely, even though the amendment does not “relate back” under Fed.R.Civ.P. 15

because it arises from a different set of facts.

        Thus the question before the Court is whether McShan’s proposed amendment states a

claim on which habeas relief under § 2255 could be granted or whether, on the other hand,

amendment would be futile because the amended motion does not state such a claim.

        Based on Rehaif, McShan claims that it applies to his statutes of conviction, 21 U.S.C. §

846 and 841, and requires the Government to prove that he knew (1) he was a member of the class

of persons required to register under the Controlled Substances Act, and (2) that he conspired with

a class of persons required to register under the Act (Motion, ECF No. 502, PageID 4555). Based

on this theory, McShan claims the indictment does not charge an offense.

        The Superseding Indictment in this case charges McShan in Count One with knowingly,

intentionally, and unlawfully conspiring with others to distribute in excess of one kilogram of

heroin in violation of 21 U.S.C. § 846 (ECF No. 84, PageID 315). Counts Seven, Nine, Ten,

Eleven, Fourteen, Sixteen, Seventeen, Eighteen, Twenty-One, Twenty-Two, Twenty-Three, and

Twenty-Four all charge McShan with knowingly and intentionally possessing heroin in an

unspecified amount om particular dates with the intent to distribute it.

        Rehaif provides no basis for relief in this case at all. First, Rehaif interprets an entirely

different statute, 18 U.S.C. § 924. Second, Rehaif was handed down well after McShan was

convicted and does not state a new rule of constitutional law which the Supreme Court has held

appl9ied retroactively to cases on collateral review. Indeed, Rehaif states no rule of constitutional



                                                   3
law whatever, much less a new “watershed” rule of constitutionally-mandated criminal procedure.

See Teague v. Lane, 489 U.S. 288 (1989). Third, to the extent this claim asserts the Superseding

Indictment was deficient, McShan forfeited this claim by not raising it before trial as required by

Fed. R. Crim. P. 12(b)(3) and by not raising it on direct appeal.

       Accordingly, McShan’s Motion to Amend is DENIED.



December 20, 2019.

                                                             s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                 4
